DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 have been examined in the application.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1 -: 1. A method comprises: obtaining, a rive approach for riving a set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on rive approach requirements, wherein a first longevity-contingent instrument of the set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, when available, a first portion of the first face value benefit is utilized to fund at least some of the second premium payment stream in accordance with the rive approach; verifying, authenticity of a group of records representing a subset of the multitude of available longevity-contingent instruments to produce an authenticity indicator, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument; and when the authenticity indicator for the group of records is favorable: selecting, the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to produce the set of longevity-contingent instruments; and a first record for the first longevity-contingent instrument and a second record for the second longevity-contingent instrument to include selection information, wherein the group of records includes the first and second records. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 2 -: 2. The method of claim 1 further comprises: riving, the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the rive approach to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; and riving, the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream. Claim 3 -: 3. The method of claim 1 further comprises: generating, the selection information to include one or more of: an identifier associated with a benefactor; an identifier associated with a debtor; a purchase transaction value; an owner identifier; a holder identifier; an updated life expectancy value; an updated longevity status indicator; and an identifier of another longevity-contingent instrument of the set of longevity-contingent instruments. Claim 4 -: 4. The method of claim 1, wherein the verifying the authenticity of the group of records representing the subset of the multitude of available longevity-contingent instruments to produce the authenticity indicator comprises one of: when utilizing a signature approach: a first signature of the first record to produce a first transaction value, wherein associated with a last transaction, a portion of the first record to produce a candidate transaction value, wherein associated with, and establishing the authenticity indicator to indicate favorable authenticity when the first transaction value compares favorably to the candidate transaction value; and when not utilizing the signature approach: applying signature verification to the first signature of the first record to produce the authenticity indicator. Claim 5 -: 5. The method of claim 1, wherein the selecting the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to produce the set of longevity-contingent instruments comprises: extracting first characterization information from the first record for the first longevity-contingent instrument to include one or more of: a first estimated timeframe for payout of the first face value benefit, a present value of the first face value benefit utilizing the first estimated timeframe, and a present value of the first premium payment stream; extracting second characterization information from the second record for the second longevity-contingent instrument to include one or more of: a second estimated timeframe for payout of the second face value benefit, a present value of the second face value benefit utilizing the second estimated timeframe, and a present value of the second premium payment stream; and selecting the first longevity-contingent instrument and the second longevity-contingent instrument to include in the set of longevity-contingent instruments when the first characterization information and the second characterization information compare favorably to the rive approach requirements. Claim 6 -: 6. The method of claim 1, wherein the first record for the first longevity-contingent instrument and the second record for the second longevity-contingent instrument to include the selection information comprises: the selection information utilizing a recipient public key of a recipient to produce a next transaction value; the next transaction value utilizing a private key to produce a next transaction signature; and generating a next record to include the selection information and the next transaction signature. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 7 -: 7: operably coupled wherein functions to: obtain a rive approach for riving a set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on rive approach requirements, wherein a first longevity-contingent instrument of the set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, when available, a first portion of the first face value benefit is utilized to fund at least some of the second premium payment stream in accordance with the rive approach; verify authenticity of a group of records representing a subset of the multitude of available longevity-contingent instruments to produce an authenticity indicator, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument; and when... [id. at 1], select the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to produce the set of longevity-contingent instruments; and a first record for the first longevity-contingent instrument and a second record for the second longevity-contingent instrument to include selection information, wherein the group of records includes the first and second records. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 8 -: 8. claim 7, wherein further functions to: rive the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the rive approach to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; and rive the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream. Claim 9 -: 9. claim 7, wherein further functions to: generate the selection information to include one or more of: an identifier... an identifier... a purchase... an owner... a holder... an updated... an updated... an identifier... [id. at 3], Claim 10 -: 10. claim 7, wherein functions to verify the authenticity of the group of records representing the subset of the multitude of available longevity-contingent instruments to produce the authenticity indicator by one of: when... a first... a portion... establishing... when... applying... [id. at 4], Claim 11 -: 11. claim 7, wherein functions to select the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to produce the set of longevity-contingent instruments by: extracting... a first... a present... a present... extracting... a second... a present... a present... selecting... [id. at 5], Claim 12 -: 12. claim 7, wherein functions the first record for the first longevity-contingent instrument and the second record for the second longevity-contingent instrument to include the selection information by: the selection... the next... generating... [id. at 6], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 13 -: 13: stores operational instructions that, when executed causes to: obtain... [id. at 7], stores operational instructions that, when executed causes to: verify authenticity of a group of records representing a subset of the multitude of available longevity-contingent instruments to produce an authenticity indicator, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument; and stores... [id. at 13], when... [id. at 1], select... a first... [id. at 7], (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 14 -: 14. claim 13 further comprises: stores... [id. at 13], rive... rive... [id. at 8], Claim 15 -: 15. claim 13 further comprises: stores... [id. at 13], generate... [id. at 9], an identifier... an identifier... a purchase... an owner... a holder... an updated... an updated... an identifier... [id. at 3], Claim 16 -: 16. claim 13, wherein functions to execute the operational instructions stored to cause to verify the authenticity of the group of records representing the subset of the multitude of available longevity-contingent instruments to produce the authenticity indicator by one of: when... a first... a portion... establishing... when... applying... [id. at 4], Claim 17 -: 17. claim 13, wherein functions to execute the operational instructions stored to cause to select the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to produce the set of longevity-contingent instruments by: extracting... a first... a present... a present... extracting... a second... a present... a present... selecting... [id. at 5], Claim 18 -: 18. claim 13, wherein functions to execute the operational instructions stored to cause the first record for the first longevity-contingent instrument and the second record for the second longevity-contingent instrument to include the selection information by: the selection... the next... generating... [id. at 6], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: creating a portfolio of blockchain-encoded rived longevity-contingent instruments as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a computing device", "the computing device", "blockchain-encoded records", "updating", and "blockchain-encoded record". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "the computing device", "blockchain-encoded records", "updating", and "blockchain-encoded record" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("obtaining, by a computing … the rive approach", "verifying, by the computing … longevity-contingent instrument; and", "when the authenticity indicator … records is favorable", "selecting, by the computing … longevity-contingent instruments; and" and "updating, by the computing … second blockchain-encoded records") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "obtaining, by a computing … the rive approach", "verifying, by the computing … longevity-contingent instrument; and", "selecting, by the computing … longevity-contingent instruments; and", "updating, by the computing … second blockchain-encoded records" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the computing … second blockchain-encoded records" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "verifying, by the computing … longevity-contingent instrument; and", "when the authenticity indicator … records is favorable", "updating, by the computing … second blockchain-encoded records" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the computing … second blockchain-encoded records", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "computing device", "computing system", "the computing device", "interface", "local memory", "processing module", "blockchain-encoded records", "update", and "blockchain-encoded record". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "computing system", "the computing device", "interface", "local memory", "processing module", "blockchain-encoded records", "update", and "blockchain-encoded record" of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processing module operably … module functions to", "obtain a rive approach … the rive approach", "verify authenticity of a … longevity-contingent instrument; and", "when the authenticity indicator … records is favorable", "select the first longevity-contingent … longevity-contingent instruments; and" and "update a first blockchain-encoded … second blockchain-encoded records") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a processing module operably … module functions to", "obtain a rive approach … the rive approach", "verify authenticity of a … longevity-contingent instrument; and", "select the first longevity-contingent … longevity-contingent instruments; and", "update a first blockchain-encoded … second blockchain-encoded records" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "update a first blockchain-encoded … second blockchain-encoded records" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a processing module operably … module functions to", "verify authenticity of a … longevity-contingent instrument; and", "when the authenticity indicator … records is favorable", "update a first blockchain-encoded … second blockchain-encoded records" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "update a first blockchain-encoded … second blockchain-encoded records", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 is ineligible. 
Claim 13: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "computer readable memory", "first memory element", "processing module", "a computing device", "second memory element", "blockchain-encoded records", "third memory element", "update", and "blockchain-encoded record". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "computer readable memory", "first memory element", "processing module", "a computing device", "second memory element", "blockchain-encoded records", "third memory element", "update", and "blockchain-encoded record" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element … processing module to", "obtain a rive approach … the rive approach", "a second memory element … processing module to", "verify authenticity of a … an authenticity indicator", "wherein the subset of … longevity-contingent instrument; and", "a third memory element … processing module to", "when the authenticity indicator … records is favorable", "select the first longevity-contingent … longevity-contingent instruments; and" and "update a first blockchain-encoded … second blockchain-encoded records") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first memory element … processing module to", "obtain a rive approach … the rive approach", "a second memory element … processing module to", "verify authenticity of a … an authenticity indicator", "wherein the subset of … longevity-contingent instrument; and", "a third memory element … processing module to", "select the first longevity-contingent … longevity-contingent instruments; and", "update a first blockchain-encoded … second blockchain-encoded records" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element … processing module to", "a second memory element … processing module to", "a third memory element … processing module to", "update a first blockchain-encoded … second blockchain-encoded records" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element … processing module to", "a second memory element … processing module to", "verify authenticity of a … an authenticity indicator", "wherein the subset of … longevity-contingent instrument; and", "a third memory element … processing module to", "when the authenticity indicator … records is favorable", "update a first blockchain-encoded … second blockchain-encoded records" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element … processing module to", "a second memory element … processing module to", "a third memory element … processing module to", "update a first blockchain-encoded … second blockchain-encoded records", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 3 and 9: Dependent claims 3 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "benefactor computing device", and "debtor computing device" of dependent claims 3 and 9 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 4 and 10: Dependent claims 4 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "symmetric key signature", "decrypting", "utilizing a first public key of a first public-private key pair", "first public-private key pair", "decrypted transaction", "hash value", "last transaction computing device", "hashing", "utilizing a second public key of a second public-private key pair", "second public-private key pair", and "utilizing the first public key and the second public key" of dependent claims 4 and 10 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 6 and 12: Dependent claims 6 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "hashing", "recipient computing device", "hash value", and "encrypting" of dependent claims 6 and 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "fourth memory element" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 15: Dependent claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "fifth memory element", "benefactor computing device", and "debtor computing device" of dependent claim 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 16: Dependent claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "symmetric key signature", "decrypting", "utilizing a first public key of a first public-private key pair", "first public-private key pair", "decrypted transaction", "hash value", "last transaction computing device", "hashing", "utilizing a second public key of a second public-private key pair", "second public-private key pair", "the computing device", and "utilizing the first public key and the second public key" of dependent claim 16 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 18: Dependent claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "hashing", "recipient computing device", "hash value", "encrypting", and "the computing device" of dependent claim 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 2: Dependent claim 2 adds an additional method step of "riving, by the computing device, the … first premium payment stream; and", "riving, by the computing device, the … the second premium payment stream". However, the additional method step of dependent claims 2 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds an additional method step of "generating, by the computing device, the … include one or more of", "an identifier associated with a benefactor computing device", "an identifier associated with a debtor computing device", "a purchase transaction value", "an owner identifier", "a holder identifier", "an updated life expectancy value", "an updated longevity status indicator; and", "an identifier of another longevity-contingent instrument … the set of longevity-contingent instruments". However, the additional method step of dependent claims 3 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claims 4, 10, and 16: Dependent claims 4, 10, and 16 add an additional method step of "when utilizing a symmetric key signature approach", "decrypting a first signature of the … a last transaction computing device", "hashing a portion of the first … with the computing device, and", "establishing the authenticity indicator to indicate … candidate transaction hash value; and", "when not utilizing the symmetric key signature approach", "applying signature verification to the first … to produce the authenticity indicator". However, the additional method step of dependent claim 4, 10, and 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: decrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.59,lns.14-27; p.66,lns.20-25, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.61,ln.3-p.68,ln.22, See, e.g. "[e]ach computing device includes a hash function" p.62,lns.15-17, pertaining to all or portion(s) of the "decrypting a first signature of the … a last transaction computing device" and "hashing a portion of the first … with the computing device, and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 4, 10, and 16 are ineligible. 
Claims 5, 11, and 17: Dependent claims 5, 11, and 17 add additional method steps of "extracting first characterization information from the … include one or more of", "a first estimated timeframe for payout … the first face value benefit", "a present value of the first … the first estimated timeframe, and", "a present value of the first premium payment stream", "extracting second characterization information from the … include one or more of", "a second estimated timeframe for payout … the second face value benefit", "a present value of the second … the second estimated timeframe, and", "a present value of the second premium payment stream; and", "selecting the first longevity-contingent instrument and … to the rive approach requirements". However, the additional method steps of dependent claim 5, 11, and 17 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 5, 11, and 17 are ineligible. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 add additional method steps of "hashing the selection information utilizing a … a next transaction hash value", "encrypting the next transaction hash value … a next transaction signature; and", "generating a next blockchain-encoded record to … and the next transaction signature". However, the additional method steps of dependent claim 6, 12, and 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: encrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.1,ln.27-p.2,ln.2; p.64,lns.20-26; p.68,lns.16-22, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.61,ln.3-p.68,ln.22, See, e.g. "[e]ach computing device includes a hash function" p.62,lns.15-17s 4, 10, and 16, pertaining to all or portion(s) of the "hashing the selection information utilizing a … a next transaction hash value" and "encrypting the next transaction hash value … a next transaction signature; and" " steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 
Claim 8: Dependent claim 8 adds an additional method step of "rive the first longevity-contingent instrument based … first premium payment stream; and", "rive the second longevity-contingent instrument based … the second premium payment stream". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds an additional method step of "generate the selection information to include one or more of", "an identifier associated with a benefactor computing device", "an identifier associated with a debtor computing device", "a purchase transaction value", "an owner identifier", "a holder identifier", "an updated life expectancy value", "an updated longevity status indicator; and", "an identifier of another longevity-contingent instrument … the set of longevity-contingent instruments". However, the additional method step of dependent claims 9 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 14: Dependent claim 14 adds an additional method step of "a fourth memory element that stores … causes the processing module to", "rive the first longevity-contingent instrument based … first premium payment stream; and", "rive the second longevity-contingent instrument based … the second premium payment stream". However, the additional method step of dependent claims 14 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc.; OIP Techs., Inc., see previous legal citations herein Re: Claim 13, pertaining to all or portion(s) of the "a fourth memory element that stores … causes the processing module to" step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 adds an additional method step of "a fifth memory element that stores … causes the processing module to", "generate the selection information to include one or more of", "an identifier associated with a benefactor computing device", "an identifier associated with a debtor computing device", "a purchase transaction value", "an owner identifier", "a holder identifier", "an updated life expectancy value", "an updated longevity status indicator; and", "an identifier of another longevity-contingent instrument … the set of longevity-contingent instruments". However, the additional method step of dependent claims 15 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 14 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "a fifth memory element that stores … causes the processing module to" step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20180123882 A1 by Anderson; Sheehan et al. discloses CHANGING AN EXISTING BLOCKCHAIN TRUST CONFIGURATION.
USPAT No. US 11164165 B1 to Andreev; Oleg et al. discloses Multi-asset blockchain network platform.
USPGPub No. US 20180040040 A1 by Barski; Conrad Hancock et al. discloses CROSS-BRAND REDEMPTION IN AN EXCHANGE ITEM MARKETPLACE NETWORK.
USPGPub No. US 20190035014 A1 by Bell; Donald S. et al. discloses MANAGING BLOCKCHAIN TRANSACTIONS.
USPGPub No. US 20190130398 A1 by Brown; Richard G. discloses REISSUING OBLIGATIONS TO PRESERVE PRIVACY.
USPGPub No. US 20140229402 A1 by CARON; Bruno discloses Funding and Distribution of Income Stream Payments for a Period Associated with the Longevity of Participant Individuals.
USPGPub No. US 20110004495 A1 by Caballero; Crispina O. et al. discloses COMPUTER SYSTEM FOR CONTROLLING A SYSTEM OF MANAGING FLUCTUATING CASH FLOWS.
USPGPub No. US 20020010679 A1 by Felsher, David Paul discloses Information record infrastructure, system and method.
USPGPub No. US 20100241595 A1 by Felsher; David Paul discloses INFORMATION RECORD INFRASTRUCTURE, SYSTEM AND METHOD.
USPGPub No. US 20110225064 A1 by Fou; Augustine discloses METHODS AND SYSTEMS FOR USING UNIVERSALLY UNIQUE ITEM IDENTIFIERS.
USPGPub No. US 20180137512 A1 by GEORGIADIS; Ioannis et al. discloses NETWORK NODE AUTHENTICATION.
USPGPub No. US 20170046652 A1 by HALDENBY; Perry et al. discloses SYSTEMS AND METHOD FOR TRACKING BEHAVIOR OF NETWORKED DEVICES USING HYBRID PUBLIC-PRIVATE BLOCKCHAIN LEDGERS.
USPGPub No. US 20180130132 A1 by Habib; Faisal et al. discloses ANNUITY ANALYSIS SYSTEM.
USPGPub No. US 20050060209 A1 by Hill, Charles Frederick  et al. discloses Method and system for insuring longer than expected lifetime.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20090112634 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20120041790 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20140019171 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20080052133 A1 by Kravirtz; Jodi L. et al. discloses METHODS AND SYSTEMS FOR PROVIDING LONGEVITY INSURANCE WITH OR WITHOUT AN ASSET BASED PREMIUM.
USPGPub No. US 20190243572 A1 by Kursun; Eren discloses BLOCKCHAIN ARCHITECTURE FOR OPTIMIZING SYSTEM PERFORMANCE AND DATA STORAGE.
USPGPub No. US 20170236121 A1 by LYONS; Garry et al. discloses METHOD AND SYSTEM FOR OFFLINE BLOCKCHAIN EXCHANGES.
USPGPub No. US 20090276371 A1 by Landry; Karin discloses Program for alternative funding of employee and retiree benefits.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030236738 A1 by Lange, Jeffrey  et al. discloses Replicated derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPGPub No. US 20180089685 A1 by McGregor; David S. et al. discloses REPLACING A FRAUDULENTLY OBTAINED EXCHANGE ITEM.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20170372308 A1 by Metnick; Josh K. et al. discloses SECURELY MODIFYING EXCHANGE ITEMS IN AN EXCHANGE ITEM MARKETPLACE NETWORK.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20180039667 A1 by Pierce; Ryan et al. discloses SYSTEMS AND METHODS FOR BLOCKCHAIN RULE SYNCHRONIZATION.
USPGPub No. US 20090094168 A1 by Polkinghorn; Philip Konrad et al. discloses SYSTEM AND METHOD OF PROVIDING A LONGEVITY BENEFIT.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20080126267 A1 by Rosen; Jonathan D. et al. discloses SYSTEM FOR MANAGING THE TOTAL RISK EXPOSURE FOR A PORTFOLIO OF LOANS.
USPGPub No. US 20210201396 A1 by Soundararajan; Abilash et al. discloses AUTHENTICATING AND PAYING FOR SERVICES USING BLOCKCHAIN.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPGPub No. US 20180130050 A1 by Taylor; Benjamin James et al. discloses EXTENDED BLOCKCHAINS FOR EVENT TRACKING AND MANAGEMENT.
USPGPub No. US 20170232300 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20090030737 A1 by Weiss; Joseph M. discloses Method and system for a deferred variable annuity with flexible lifetime benefit payments.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin  et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPGPub No. US 20150206106 A1 by YAGO; YARON EDAN discloses METHOD FOR CREATING, ISSUING AND REDEEMING PAYMENT ASSURED CONTRACTS BASED ON MATHEMEMATICALLY AND OBJECTIVELY VERIFIABLE CRITERIA.
USPGPub No. US 20180181964 A1 by Zagarese; Quirino et al. discloses Secure Electronic Payment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Tuesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        10/6/2022